United States Securities and Exchange Commission Washington D.C. 20549 Division Of Corporate Finance Mr. Edwin Adames Senior Staff Accountant Date: February 23, 2009 Re: Global Entertainment Holdings, Inc(f/k/a LitFunding Corp.) 10-KSB for Fiscal Year Ended December 31, 2007 File No. 000-49679 Dear Mr.Adames, We have completed our review of your comments provided to us in your letter dated January 8, 2009. Attached you will find our response letter and the referenced revised segments (as attachments) of the December 31, 2007 10-KSB which we hope will provide the appropriate detailed information for your further review and our compliance. I look forward to working with you to insure that the company is in compliance with the applicable disclosure requirements. Sincerely, Terry Gabby Chief Financial Officer Global
